Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether the rights of defendant under the Sixth Amendment were violated. Defendant argued that the introduction at his trial of the perpetuated testimony of the absent complaining witness constituted a denial of his constitutional rights to counsel and to confrontation of witnesses. The Court of Appeals considered this contention and held that, since at the preliminary hearing defendant was represented by assigned counsel and had an opportunity to cross-examine the witness, there was no denial of defendant’s constitutional rights. [See 17 N Y 2d 618.]